



EXHIBIT (10-19)




Senior Executive Officer Recoupment Policy









--------------------------------------------------------------------------------






SENIOR EXECUTIVE OFFICER RECOUPMENT POLICY
 
In the event of a significant restatement of financial results, the Compensation
and Leadership Development Committee of the Board will review all cash-based and
equity-based incentive compensation paid to Executive Officers on the basis of
having met or exceeded specific performance targets or goals for performance
periods after June 30, 2006 pursuant to the Short Term Achievement Reward (STAR)
annual incentive program and/or the Business Growth Program (BGP), a long-term
incentive program, or any successor programs or plans or other cash-based or
equity-based incentive compensation plans approved by the Board or the
Compensation and Leadership Development Committee (collectively,
“Compensation”).


If such Compensation would have been lower had it been calculated based on the
restated results, the Compensation and Leadership Development Committee will, to
the extent permitted by governing law, have the sole and absolute discretion and
authority to seek to recoup for the benefit of the Company some or all such
Compensation paid to some or all of the Executive Officers, regardless of the
fault, misconduct or responsibility of any such executive officer in the
restatement. For purposes of this policy, the term “significant restatement”
means a restatement triggered by a material accounting error in previously
issued financial statements, the term “Executive Officers” means the senior
executive officers of the Company consisting of the Chief Executive,
Vice-Chairs, Presidents, Global Function Heads, Senior Vice Presidents and
equivalents who were in such positions at the time such Compensation deemed
subject to recoupment was paid, and the term “Compensation” includes any amounts
deferred pursuant to the terms of The Procter & Gamble Company Executive
Deferred Compensation Plan. This policy is effective January 1, 2007.


This authority is in addition to the Compensation and Leadership Development
Committee’s authority under The Procter & Gamble 2001 Stock and Incentive
Compensation Plan (as amended) to suspend or terminate any outstanding stock
option or stock appreciation right of a Participant if the Committee determines
that the Participant has acted significantly contrary to the best interests of
the Company or its subsidiaries. In addition, this does not affect the Company’s
ability to pursue any and all available legal rights and remedies under
governing law.





